Case 7:18-cv-11668-VB Document 46

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

wom oe a ee ee ee ae Hw SH x

UNITED STATES SECURITIES AND ;

EXCHANGE COMMISSION, . ORDER REGARDING
Plaintiff, : SEALED DOCUMENTS

Vv. ‘

VANIA MAY BELL, 18 CV 11668 (VB)
Defendant.

a ee SS A A A re th HA x

The Court having issued a Confidentiality Agreement and Protective Order dated July 23,
2019, which, among other things, provides for the filing of documents under seal, it is further
ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth on the Court’s website at:
http://www.nysd.uscourts.gov/cases_records.php?records=sealed_records;

2. As soon as practicable, but in no event later than ten calendar days after having filed
paper copies of the submitted materials, the submitting party shall electronically file
with the Court, for its public file, a copy of the submitted materials with the
Confidential Material redacted;

3. A full and unredacted courtesy copy of any submission of documents filed under seal
shall be provided to Chambers as soon as practicable, marked “Chambers Copy” and
“Contains Confidential Information Filed Under Seal.”

Dated: July 23, 2019
White Plains, NY

SO ORDERED:

Vand (ful

Vincent L. Bricdetti
United States District Judge

 
